Case 3:18-cv-02123-JPG-GCS Document 21 Filed 05/01/19 Page 1 of 2 Page ID #51



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


  LISA UNVERZAGT,                               )
                                                )
                       Plaintiff,               )   Case No. 3:18-cv-2123-JPG-GCS
                                                )
  vs.                                           )   JURY TRIAL:
                                                )   January 6, 2020 at 9:00 a.m.
  ALLIED INTERSTATE, LLC,                       )
                                                )   FINAL PRETRIAL CONFERENCE:
                       Defendant.               )   December 18, 2019 at 9:00 a.m.




               ORDER ADOPTING JOINT REPORT AND
           PROPOSED SCHEDULING AND DISCOVERY ORDER

 SISON, Magistrate Judge:

        Having reviewed the Joint Report of the Parties and finding that the parties have

 complied with the requirements of FED. R. CIV. P. 26(f) and SDIL-LR 16.2(a), the Court

 hereby approves and enters the same.

        Depositions upon oral examination, interrogatories, requests for documents, and

 answers and responses thereto shall not be filed unless on order of the Court.

 Disclosures or discovery under FED. R. CIV. P. 26(a) are to be filed with the Court only to

 the extent required by the final pretrial order, other Court order, or if a dispute arises

 over the disclosure or discovery and the matter has been set for briefing.

        The parties should note that they may, pursuant to FED. R. CIV. P. 29, modify

 discovery dates set in the Joint Report by written stipulation, except that they may not

 modify a date if such modification would impact the deadline for the completion of all



                                         Page 1 of 2
Case 3:18-cv-02123-JPG-GCS Document 21 Filed 05/01/19 Page 2 of 2 Page ID #52



 discovery, the deadline for filing dispositive motions, or the date of any court appearance.

        A Settlement Conference is set before Magistrate Judge Gilbert C. Sison on

 September 5, 2019 at 9:00 a.m. in the East St. Louis Courthouse.

        As initially set by the Court, the Final Pretrial Conference is set for December 18,

 2019, at 9:00 a.m. and Jury Trial is set for January 6, 2020 at 9:00 a.m. Both settings are

 before District Judge J. Phil Gilbert in Benton, Illinois.

        IT IS SO ORDERED.

        DATED: May 1, 2019
                                                    s/ Gilbert C. Sison
                                                    GILBERT C. SISON
                                                    United States Magistrate Judge




                                           Page 2 of 2
